Motion Granted; Abatement Order filed October 20, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00665-CR
                                  NO. 14-11-00666-CR
                                    ____________

                       CHARLES F. SATTERFIELD, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from 228th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1268997 & 1268998


                               ABATEMENT ORDER

       The clerk’s record was filed September 6, 2011. Appellant has filed a motion
requesting abatement of the appeal for correction of the record.
       Rule 34.5(e) allows correction of inaccuracies in the clerk’s record. Tex. R. App.
P. 34.5(e). The parties may agree to correct an inaccuracy or, if the parties cannot agree,
the trial court can hold a hearing and make a determination regarding the alleged
inaccuracy and order the court reporter to correct the record. If a dispute arises regarding
the accuracy of the reporter’s record after the record has been filed in the appellate court,
the appellate court may submit the dispute to the trial court for resolution. Tex. R. App. P.
34.5(e). Accordingly, we enter the following order.
       Pursuant to Texas Rule of Appellate Procedure 34.5(e), the judge of the 228th
District Court shall (1) immediately conduct a hearing at which the court reporter,
appellant, appellant’s counsel, and state’s counsel shall participate, either in person or by
video teleconference, to determine (a) whether the clerk’s record contains an inaccuracy;
(b) if so, what correction needs to be made to conform the record to what occurred in the
trial court. If the trial judge finds that the clerk’s record is accurate, the judge shall see that
a record of the hearing is made, shall make findings of fact, and shall order the trial clerk to
forward a transcribed record of the hearing, a videotape or compact disc, if any, containing
a recording of the video teleconference, and a supplemental clerk’s record containing the
findings. Those records shall be filed with the clerk of this court on or before November
21, 2011.
       If, however, the trial court finds an inaccuracy in the clerk’s record, the judge shall
make such order as is necessary to conform the clerk’s record to what occurred in the trial
court and to certify and file a supplemental clerk’s record with the clerk of this court on or
before November 21, 2011.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
Court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.
                                         PER CURIAM



                                                2